December 21, 2007 HIGH POINTE SELECT VALUE FUND HIGH POINTE SMALL CAP EQUITY FUND Each a series of Advisors Series Trust Supplement to the Prospectus and Statement of Additional Information dated October 28, 2007 High Pointe Capital Management, LLC, the investment advisor to the High Pointe Select Value Fund and the High Pointe Small Cap Equity Fund (the “Funds”) has determined to discontinue the Funds, and the Board of Trustees of Advisors Series Trust has adopted a plan of liquidation.Please note that the Funds will be liquidating their assets on January 31, 2008.You are welcome, however, to redeem your shares before that date. Effective immediately, in anticipation of the liquidation, the Funds are no longer accepting purchases into the Funds.In addition, effective December 31, 2007, the Funds’ investment advisor will begin an orderly transition of the portfolio to cash and cash equivalents.Shareholders of the Funds may redeem their investments as described in the Funds’ prospectus.Accounts not redeemed by
